Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-3, 6-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication 2017/0078126 to Einhaus et al. (herein after Einhaus) in view of US publication 2018/0020433 to Lee et al. (herein after Lee) in view of US publication 2019/0116594 to Kwak et al. (herein after Kwak) 


 	For claims 1, 9 and 18, Einhaus discloses a communication method, wherein the method comprises:
 	determining, by a terminal device, that a downlink bandwidth belongs to one of N downlink bandwidth sets, wherein each downlink bandwidth set of the N downlink bandwidth sets corresponds to one first value and one second value, wherein at least two first values corresponding to at least two downlink bandwidth sets of the N downlink bandwidth sets are different, wherein each downlink bandwidth set of the N downlink bandwidth sets corresponds to a same second value, wherein the second value is a common divisor of N first values corresponding to the N downlink bandwidth sets, and wherein N is an integer greater than or equal to 2 (Einhaus; [0184]-[0185]; Table 1 shows and discloses plurality of downlink bandwidth sets (i.e 6-10, 11-26, 27-63, 64-110). Table 1 shows each downlink bandwidth sets indicate RBG size (I.e number of PRBs) for the bandwidth sets. Table 1 also shows RBG size (=number of PRB) is different for the bandwidth sets, but the number of resources in each PRB is same (i.e 2 resources in each PRB). Table 1 also shows number of downlink bandwidth sets are 4 (i.e 1st set: 6-10, 2nd set: 11-26, 3rd set: 27-63, 4th set: 64-110) means it is greater than 2);
 	determining, by the terminal device, that a quantity of resource blocks comprised in a first resource block group is a first value corresponding to the downlink bandwidth set to which the downlink 
 	receiving, by the terminal device, downlink control information, wherein the downlink control information comprises downlink resource allocation information, and wherein the downlink resource allocation information indicates a first resource block group occupied by downlink data (Einhaus; Fi.3A to 3E; [0139]); 
 	Einhaus discloses of precoding, but fails to disclose of using same precoding for data and DMRS. However, Lee discloses 
 	receiving, by the terminal device, a demodulation reference signal and the downlink data, wherein same precoding is performed on the demodulation reference signal and the downlink data in each precoding resource block group occupied by the downlink data (Lee; [0035] discloses identical precoding is performed on K number of data and K number of DMRS)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention, because both of the references discloses of precoding data. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 
 	Einhaus-Lee discloses bandwidth sets, but fails to disclose bandwidth sets in a system applying a shortened transmission time intervals. However, Kwak discloses
 	a downlink bandwidth belongs to one of N downlink bandwidth sets in a system applying a shortened transmission time interval (Kwak; Abstract; [0010] discloses a system supporting short transmission time interval. [0392]; Table 4b; [0416] Table 4c shows and discloses plurality of bandwidth sets)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention, because both of the references discloses bandwidth sets. One would be motivated 

	As to claims 2, 10 and 19 the rejection of claim 1 as listed above is incorporated herein. In addition Einhaus-Lee-Kwak discloses wherein any bandwidth in any one of the N downlink bandwidth sets is greater than a preset bandwidth threshold (Einhaus; [0184]-[0185]; Table 1; [0204])

 	As to claims 3 and 11 the rejection of claim 2 as listed above is incorporated herein. In addition Einhaus-Lee-Kwak discloses wherein the preset bandwidth threshold is 10 resource blocks (Einhaus; [0184]-[0185]; Table 1; [0204])

	As to claims 6 and 14 the rejection of claim 1 as listed above is incorporated herein. In addition Einhaus-Lee-Kwak discloses wherein the N downlink bandwidth sets comprise a first bandwidth set, a second bandwidth set, and a third bandwidth set, wherein the first bandwidth set comprises 11 to 26 resource blocks, wherein the second bandwidth set comprises 27 to 63 resource blocks, and wherein the third bandwidth set comprises 64 to 110 resource blocks (Einhaus; [0184]-[0185]; Table 1; [0204]).

	As to claims 7 and 15 the rejection of claim 1 as listed above is incorporated herein. In addition Einhaus-Lee-Kwak discloses wherein N is a positive integer greater than or equal to 3 (Einhaus; [0184]-[0185]; Table 1; [0204])

As to claims 8 and 16 the rejection of claim 1 as listed above is incorporated herein. In addition Einhaus-Lee-Kwak discloses wherein the N downlink bandwidth sets are continuous (Einhaus; [0184]-[0185]; Table 1; [0204])

 	As to claim 17 the rejection of claim 9 as listed above is incorporated herein. In addition Einhaus-Lee-Kwak discloses wherein the communications apparatus is a terminal device (Einhaus; Abstract; [0054])

Allowable Subject Matter
	Claims 4-5, 12-13 and 20 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478